DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
16744121, filed 01/15/2020 claims foreign priority to 2019-069741, filed 04/01/2019. 
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 01/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a registration section” (claims 1-16), “a generation section" (claims 1-16), “a receiving section" (claims 1-16), “a providing section" (claims 1-16), “a group identification section" (claims 1-16), “a display section" (claims 1-16), have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “register” (claims 1-16), “generate” (claims 1-16), “receive” (claims 1-16), “provide” (claims 1-16), “identiffy” (claims 1-16), “display” (claims 1-16), and “transmit” (claim 1) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3 and 5-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a registration section”– Specification [85] – It appears that the corresponding structure is a RAM.
•	“a generation section" – Specification [85] – It appears that the corresponding structure is a microprocessor.
•	“a receiving section" – Specification [85] – It appears that the corresponding structure is a microprocessor.
•	“a providing section" – Specification [85] – It appears that the corresponding structure is a microprocessor.
•	“a group identification section" – Specification [85] – It appears that the corresponding structure is a microprocessor.
•	“a display section" – Specification [31] – It appears that the corresponding structure is a screen.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0042257) in view of Lin (US 2016/0004492).
Regarding claim 1, Kim discloses management apparatus (fig. 1 item 1, server device) comprising: 
a registration section (fig. 3 item 11, storage) that registers a plurality of pieces of printing data related to a printing request by a user based on data received from a terminal apparatus of the user (when user purchases using portable terminal 4 a picture image in the image printing device 2, image printing device 2 prints image and server device 1 stores using storage 11 print images, [0151]-[0053]); 
Kim does not specifically disclose concept of generation section that groups printing data which has identical or similar printing data characteristics to generate group identification information; 
a receiving section that receives the group identification information from a printing apparatus; and 
a providing section that provides the printing apparatus with the plurality of pieces of printing data which belong to a group identified by the group identification section information received by the receiving.
However, Lin specifically teaches concept of generation section that groups printing data which has identical or similar printing data characteristics to generate group identification information (displaying a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078]); 
a receiving section that receives the group identification information from a printing apparatus (system receives a group job list screen 2300 including the print job 1302 with the attribute information including department identification information from image forming apparatus 102, [0077]-[0078]); and 
a providing section that provides the printing apparatus with the plurality of pieces of printing data which belong to a group identified by the group identification section information received by the receiving (system is provided with a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of generation section that groups printing data which has identical or similar printing data characteristics to generate group identification information; a receiving section that receives the group identification information from a printing apparatus; and a providing section that provides the printing apparatus with the plurality of pieces of printing data which belong to a group identified by the group identification section information received by the receiving of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 2, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein in a case where a plurality of groups to each of which one piece of printing data belongs are able to be created, the generation section generates a plurality of pieces of the group identification information, which have different combinations of printing data with respect to one piece of printing data.
However, Lin specifically teaches concept of wherein in a case where a plurality of groups to each of which one piece of printing data belongs are able to be created, the generation section generates a plurality of pieces of the group identification information, which have different combinations of printing data with respect to one piece of printing data (when system determines a group job list screen 2300 including the print job 1302, displaying a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, which have different print jobs with respect to the print jobs, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein in a case where a plurality of groups to each of which one piece of printing data belongs are able to be created, the generation section generates a plurality of pieces of the group identification information, which have different combinations of printing data with respect to one piece of printing data of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 3, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein in a case where the registered printing data is printed, the generation section groups the printing data again, excluding the printed printing data, to update the group identification information.
However, Lin specifically teaches concept of wherein in a case where the registered printing data is printed, the generation section groups the printing data again, excluding the printed printing data, to update the group identification information (when system stores a group job list screen 2300 including the print job 1302, system displays group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein in a case where the registered printing data is printed, the generation section groups the printing data again, excluding the printed printing data, to update the group identification information of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 4, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein in a case where the registered printing data is printed, the generation section groups the printing data again, excluding the printed printing data, to update the group identification information.
However, Lin specifically teaches concept of wherein in a case where the registered printing data is printed, the generation section groups the printing data again, excluding the printed printing data, to update the group identification information (when system stores a group job list screen 2300 including the print job 1302, system displays group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein in a case where the registered printing data is printed, the generation section groups the printing data again, excluding the printed printing data, to update the group identification information of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 5, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein the generation section generates identification information that identifies the registered printing data, and 
the generation section generates the group identification information that includes at least a part of identification information of each piece of printing data that belongs to the group.
However, Lin specifically teaches concept of wherein the generation section generates identification information that identifies the registered printing data (displaying a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078]); and 
the generation section generates the group identification information that includes at least a part of identification information of each piece of printing data that belongs to the group (displaying a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein the generation section generates identification information that identifies the registered printing data, and the generation section generates the group identification information that includes at least a part of identification information of each piece of printing data that belongs to the group of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 6, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein the generation section generates the group identification information that includes an expression indicating characteristics common to the plurality of pieces of printing data which belong to the group.
However, Lin specifically teaches concept of wherein the generation section generates the group identification information that includes an expression indicating characteristics common to the plurality of pieces of printing data which belong to the group (displaying a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein the generation section generates the group identification information that includes an expression indicating characteristics common to the plurality of pieces of printing data which belong to the group of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 7, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein the printing data includes or is associated with a printing expiration date as additional information, and 
the generation section groups the printing data, which has the printing expiration date within a predetermined period, to generate the group identification information.
However, Lin specifically teaches concept of wherein the printing data includes or is associated with a printing expiration date as additional information (printing page count includes or is associated with a printing expiration date as additional information, [0066]-[0068]), and 
the generation section groups the printing data, which has the printing expiration date within a predetermined period, to generate the group identification information (displaying a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, whereby when printing, printing page count includes or is associated with a printing expiration date as additional information, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein the printing data includes or is associated with a printing expiration date as additional information, and the generation section groups the printing data, which has the printing expiration date within a predetermined period, to generate the group identification information of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 8, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein the printing data includes or is associated with a printing expiration date as additional information, and 
the generation section groups the printing data, which has the printing expiration date within a predetermined period, to generate the group identification information.
However, Lin specifically teaches concept of wherein the printing data includes or is associated with a printing expiration date as additional information (printing page count includes or is associated with a printing expiration date as additional information, [0066]-[0068]), and 
the generation section groups the printing data, which has the printing expiration date within a predetermined period, to generate the group identification information (displaying a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, whereby when printing, printing page count includes or is associated with a printing expiration date as additional information, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein the printing data includes or is associated with a printing expiration date as additional information, and the generation section groups the printing data, which has the printing expiration date within a predetermined period, to generate the group identification information of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 9, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data, and groups the unprinted printing data to generate the group identification information.
However, Lin specifically teaches concept of wherein in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data, and groups the unprinted printing data to generate the group identification information (when system stores a group job list screen 2300 including the print job 1302, system displays group job list screen 2300 including the print job 1302 with the attribute information including department identification information, excluding the data that are not printed, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data, and groups the unprinted printing data to generate the group identification information of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 10, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data, and groups the unprinted printing data to generate the group identification information.
However, Lin specifically teaches concept of wherein in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data, and groups the unprinted printing data to generate the group identification information (when system stores a group job list screen 2300 including the print job 1302, system displays group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data, and groups the unprinted printing data to generate the group identification information of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 11, Kim discloses management apparatus (fig. 1 item 1, server device), 	
Kim does not specifically disclose concept of wherein the printing data includes or is associated with a printing expiration date as additional information, 
in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data, and 
the generation section groups the printing data, which is the unprinted printing data and of which time left until the printing expiration date is equal to or less than predetermined time, to generate the group identification information.
However, Lin specifically teaches concept of wherein the printing data includes or is associated with a printing expiration date as additional information (printing page count includes or is associated with a printing expiration date as additional information, [0066]-[0068]), 
in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data (when system stores a group job list screen 2300 including the print job 1302, system displays group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078]), and 
the generation section groups the printing data, which is the unprinted printing data and of which time left until the printing expiration date is equal to or less than predetermined time, to generate the group identification information (when system stores a group job list screen 2300 including the print job 1302, system displays group job list screen 2300 including the print job 1302 with the attribute information including department identification information, excluding the data that are not printed, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein the printing data includes or is associated with a printing expiration date as additional information, in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data, and the generation section groups the printing data, which is the unprinted printing data and of which time left until the printing expiration date is equal to or less than predetermined time, to generate the group identification information of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 12, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein the printing data includes or is associated with a printing expiration date as additional information, in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data, and 
the generation section groups the printing data, which is the unprinted printing data and of which time left until the printing expiration date is equal to or less than predetermined time, to generate the group identification information.
However, Lin specifically teaches concept of wherein the printing data includes or is associated with a printing expiration date as additional information (printing page count includes or is associated with a printing expiration date as additional information, [0066]-[0068]), in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data (when system stores a group job list screen 2300 including the print job 1302, system displays group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078]), and 
the generation section groups the printing data, which is the unprinted printing data and of which time left until the printing expiration date is equal to or less than predetermined time, to generate the group identification information (when system stores a group job list screen 2300 including the print job 1302, system displays group job list screen 2300 including the print job 1302 with the attribute information including department identification information, excluding the data that are not printed, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein the printing data includes or is associated with a printing expiration date as additional information, in a case where the registered printing data is printed, the generation section identifies unprinted printing data from the registered printing data, and the generation section groups the printing data, which is the unprinted printing data and of which time left until the printing expiration date is equal to or less than predetermined time, to generate the group identification information of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 13, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein the printing data includes or is associated with print setting information as additional information, and 
the generation section groups the printing data that has the identical or similar print setting information to generate the group identification information.
However, Lin specifically teaches concept of wherein the printing data includes or is associated with print setting information as additional information (printing page count includes or is associated with a printing expiration date as additional information, [0066]-[0068]), and 
the generation section groups the printing data that has the identical or similar print setting information to generate the group identification information (when system stores a group job list screen 2300 including the print job 1302, system displays group job list screen 2300 including the print job 1302 with the attribute information including department identification information, excluding the data that are not printed, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein the printing data includes or is associated with print setting information as additional information, and the generation section groups the printing data that has the identical or similar print setting information to generate the group identification information of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 14, Kim discloses management apparatus (fig. 1 item 1, server device), 
Kim does not specifically disclose concept of wherein the printing data includes or is associated with print setting information as additional information, and 
the generation section groups the printing data that has the identical or similar print setting information to generate the group identification information.
However, Lin specifically teaches concept of wherein the printing data includes or is associated with print setting information as additional information (printing page count includes or is associated with a printing expiration date as additional information, [0066]-[0068]), and 
the generation section groups the printing data that has the identical or similar print setting information to generate the group identification information (when system stores a group job list screen 2300 including the print job 1302, system displays group job list screen 2300 including the print job 1302 with the attribute information including department identification information, excluding the data that are not printed, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of wherein the printing data includes or is associated with print setting information as additional information, and the generation section groups the printing data that has the identical or similar print setting information to generate the group identification information of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

Regarding claim 15, Kim discloses terminal apparatus (fig. 1 item 1, server device) comprising: 
a section that receives, from the management, a plurality of pieces of the group identification information, identification information of each of a plurality of pieces of printing data that belong to a group identified by each piece of the group identification information (when user purchases using portable terminal 4 a picture image in the image printing device 2, image printing device 2 prints image and server device 1 stores using storage 11 print images, [0151]-[0053]), and 
Kim does not specifically disclose concept of common characteristic information that indicates characteristics common to the plurality of pieces of printing data that belong to the group identified by each piece of the group identification information; and 
a display section that displays the common characteristic information corresponding to each group, 
wherein in a case where a group is selected by using the common characteristic information corresponding to each group, the display section displays the group identification information of the selected group, and displays identification information of a plurality of pieces of printing data that belong to the selected group.
However, Lin specifically teaches concept of characteristic information that indicates characteristics common to the plurality of pieces of printing data that belong to the group identified by each piece of the group identification information (displaying a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078]);; and 
a display section that displays the common characteristic information corresponding to each group (system receives a group job list screen 2300 including the print job 1302 with the attribute information including department identification information from image forming apparatus 102, [0077]-[0078]);, 
wherein in a case where a group is selected by using the common characteristic information corresponding to each group, the display section displays the group identification information of the selected group, and displays identification information of a plurality of pieces of printing data that belong to the selected group (system is provided with a selected group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of characteristic information that indicates characteristics common to the plurality of pieces of printing data that belong to the group identified by each piece of the group identification information; and a display section that displays the common characteristic information corresponding to each group, wherein in a case where a group is selected by using the common characteristic information corresponding to each group, the display section displays the group identification information of the selected group, and displays identification information of a plurality of pieces of printing data that belong to the selected group of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])

 Regarding claim 16, Kim discloses management apparatus (fig. 1 item 1, server device) comprising: 
registration means (fig. 3 item 11, storage) for registering a plurality of pieces of printing data related to a printing request by a user based on data received from a terminal apparatus of the user (when user purchases using portable terminal 4 a picture image in the image printing device 2, image printing device 2 prints image and server device 1 stores using storage 11 print images, [0151]-[0053]); 
Kim does not specifically disclose concept of generation means for grouping printing data which has identical or similar printing data characteristics to generate group identification information; 
receiving means for receiving the group identification information from a printing apparatus; and 
providing means for providing the printing apparatus with the plurality of pieces of printing data which belong to a group identified by the group identification information received by the receiving section.
However, Lin specifically teaches concept of generation means for grouping printing data which has identical or similar printing data characteristics to generate group identification information (displaying a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078]); 
receiving means for receiving the group identification information from a printing apparatus (system receives a group job list screen 2300 including the print job 1302 with the attribute information including department identification information from image forming apparatus 102, [0077]-[0078]); and 
providing means for providing the printing apparatus with the plurality of pieces of printing data which belong to a group identified by the group identification information received by the receiving section(system is provided with a group job list screen 2300 including the print job 1302 with the attribute information including department identification information, [0077]-[0078]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kim with concept of generation means for grouping printing data which has identical or similar printing data characteristics to generate group identification information; receiving means for receiving the group identification information from a printing apparatus; and providing means for providing the printing apparatus with the plurality of pieces of printing data which belong to a group identified by the group identification information received by the receiving section of Lin.  One of ordinary skill in the art would have been motivated to make this modification in order to improve execution of print jobs, (Lin, [0002])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677